DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  group 1 comprising claims 1 – 10 in the reply filed on 5/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1 – 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamamoto (US 2012/0298511 A1; “Yamamoto”).
Regarding claim 1, Yamamoto teaches a microfluidic device (figure 1B; ¶13) comprising at least one sorting junction comprising (i) one stem channel (nanochannel 12), (ii) at least two branch channels (12a and 12b), and (iii) an electrode pair for each branch channel (electrodes E1 and E3 for branch channel 12a and electrodes E2 and E4 for branch channel 12b; ¶21).
Regarding claim 2, Yamamoto teaches the microfluidic device of claim 1, wherein the at least one sorting junction comprises two branch channels and the stem channel is located between the electrode pairs (figure 1B; ¶¶13 and 21).
Regarding claim 3, Yamamoto teaches the microfluidic device of  claim 1, wherein the electrode pairs are located laterally of the stem channel and the branch channels (figure 1B; ¶¶13 and 21).
Regarding claim 4, Yamamoto teaches the microfluidic device of claim 1, wherein the electrode pairs (e.g., measuring nanoelectrode 122) are located above the stem channel (e.g., nanochannel 12) and the branch channels (figure 3; ¶82; figure 20A).
Regarding claim 5, Yamamoto teaches the microfluidic device of claim 1, wherein at least a part of the electrode pairs runs parallel to at least a part of the stem channel up to the sorting junction, and preferably at least a part of each electrode pair also to at least a part of a branch channel (figure 1B; ¶¶13 and 21).
Regarding claim 6, Yamamoto implicitly teaches the microfluidic device of claim 1, wherein each electrode pair consists of a power electrode and a ground electrode, and wherein the power electrode of at least one electrode pair is located between the ground electrode and the stem channel and optionally a branch channel (¶¶13 – 21; figure 1B).

Regarding claim 8, Yamamoto teaches the microfluidic device of claim 1, wherein the sorting junction comprises at least three branch channels (figure 1D).
Regarding claim 9, Yamamoto teaches the microfluidic device of claim 1, wherein the microfluidic device lacks a means for adjusting the relative flow rate in the stem channel specifically at the sorting junction (¶89).
Regarding claim 10, Yamamoto teaches the microfluidic device of claim 1, comprising a detector (e.g., measuring nanoelectrodes 122; figures 2 and 12) capable of detecting a signal upstream of the at least one sorting junction, wherein the detector is directly or indirectly connected to the electrode pairs (¶¶83 – 86).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. (US 2017/0304818 A1) and Merten et al. (2019/0262834 A1) teach microfluidic sorting devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797